

115 HR 6282 IH: Stop Postal Closures Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6282IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Mr. Huffman (for himself, Ms. Moore, Mr. Serrano, Mr. Jenkins of West Virginia, Mr. McKinley, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo place a moratorium on the United States Postal Service’s mail processing facility closure and
			 consolidation and to maintain Postal Service delivery standards, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stop Postal Closures Act. 2.Postal facility closure and consolidations (a)Moratorium on closings and consolidationsBeginning on the date of enactment of this Act, the United States Postal Service may not close or consolidate any postal facility (as that term is defined in section 404(f)(5) of title 39, United States Code, as added by subsection (b)), or carry out any network rationalization activity, until the Postal Regulatory Commission has certified that the Postal Service has met the national service standards in accordance with the requirements of section 3.
 (b)Process for closing and consolidating processing facilitiesSection 404 of title 39, United States Code, is amended by adding at the end the following:  (f) (1)The Postal Service may not close or consolidate any postal facility without the approval of the Postal Regulatory Commission, as provided in this subsection. For purposes of this subsection, the term postal facility means a Postal Service facility that is primarily involved in the preparation, dispatch, or other physical processing of mail, but does not include—
 (A)any post office, station, or branch; or (B)any facility used only for administrative functions.
 (2)Before making a determination to close or consolidate any postal facility, the Postal Service shall conduct an area mail processing study with respect to the facility. Such study shall include—
 (A)a plan to reduce the capacity of the facility without closing the facility; (B)an analysis of the effect of the closure or consolidation on the ability of individuals served by the facility to vote by mail and the ability of the Postal Service to timely deliver ballots in elections for public office by mail in accordance with the deadline to return ballots established under applicable law;
 (C)an analysis of the effect of closure or consolidation on the— (i)ability of individuals served by the facility to receive medications and other crucial notices and market-dominant products;
 (ii)affected community, including any disproportionate impact on a State, region, or locality; (iii)travel times and distances for affected customers to access postal services;
 (iv)delivery times for all classes of mail; and (v)small businesses in the area, including shipping and communications with customers and suppliers and the corresponding impact on revenues, operations, and growth;
 (D)an analysis of any characteristics of the geographic area in which the facility is located that may have a unique effect, including remoteness, broadband internet availability, and weather-related obstacles to using alternative postal facilities; and
 (E)any other factor the Postal Service determines necessary. (3)The Postmaster General shall publish—
 (A)any study completed under paragraph (2) on the Postal Service public Web site; and (B)a notice that the study is complete and available to the public.
 (4)If the Postal Service makes a determination to close or consolidate a postal facility after completing the requirements of paragraphs (2) and (3), the Postal Service shall—
 (A)provide written notice of the determination to Congress and the Postal Regulatory Commission; (B)provide adequate public notice of the intention to close or consolidate the facility, including through written notification (in multiple languages where necessary), within 30 days after the date notice is provided under subparagraph (A), to each person in the ZIP code served by such postal facility;
 (C)during the period of 120 days beginning on the date that is 30 days after the date notice is provided under subparagraph (A), ensure that interested persons have an opportunity to submit public comments;
 (D)prior to the period described in subparagraph (C), provide for public notice of such opportunity by—
 (i)publication on the Postal Service public Web site; (ii)prominent posting at the affected postal facility; and
 (iii)advertising the dates and locations of the public community meetings required under subparagraph (E); and
 (E)during the period described in subparagraph (C), conduct at least 3 public meetings located within the area affected by the closing or consolidation that provides an opportunity for public comments to be submitted verbally or in writing.
 (5)Before the date on which the Postal Service proposes to close or consolidate a postal facility, the Postal Service shall publish on the Postal Service public Web site—
 (A)notice of the final determination to close or consolidate the facility; and (B)a justification statement that includes—
 (i)a response to all public comments received under paragraph (4); (ii)the considerations made by the Postal Service under such paragraph; and
 (iii)the actions that will be taken by the Postal Service to mitigate any negative effects identified under such paragraph.
								(6)
 (A)Beginning on the date that the Postal Service publishes the notice under paragraph (5), the Postal Regulatory Commission shall have 90 days to—
 (i)review the study, public comments, and the Postal Service’s response and notice, as described in such paragraphs; and
 (ii)approve or disapprove of the closure or consolidation. (B)If the Commission disapproves the closure or consolidation, the Postal Service may not attempt to consolidate or close that facility under this subsection for two years beginning on the date of the Commission’s determination under subparagraph (A)(ii). A disapproval notice under this subparagraph shall be published on the Commission’s public Web site.
 (C)If the Commission approves the closure or consolidation, the Postal Service may not begin the closure or consolidation action until the date that is 15 days after the date of the Commission’s approval. An approval notice under this subparagraph shall be published on the Commission’s public Web site..
 (c)ApplicationThe amendment made by subsection (b) shall apply to any closure or consolidation determination made by the United States Postal Service with respect to a postal facility (as that term is defined in section 404(f)(1) of title 39, United States Code, as added by subsection (b)) on or after the date of enactment of this Act.
			3.Market-dominant product service standards
 (a)National mail delivery service standardsWith respect to any market-dominant product (as that term is defined in section 102(8) of title 39, United States Code)—
 (1)the national service standards implemented by the United States Postal Service and in effect on January 5, 2015, shall have no force or effect; and
 (2)the Postal Service shall reinstate the national service standards that were in effect on July 1, 2012.
 (b)Delivery standards enforcementThe Postal Regulatory Commission shall determine, on an annual basis and using the performance ratings established under subsection (c), if the United States Postal Service is meeting the national service standards established under subsection (a) for market-dominant products. Such determination shall be submitted to the Federal Register.
 (c)Performance ratingsThe Postal Regulatory Commission shall rate the performance of the Postal Service with respect to— (1)each 3-digit ZIP code area, postal district, and operational area;
 (2)all postal districts— (A)by urban, suburban, or rural category; and
 (B)nationwide; (3)all operational areas—
 (A)by urban, suburban, or rural category; and (B)nationwide;
 (4)market-dominant products nationwide; and (5)first-class mail nationwide.
 (d)Definition of urban, suburban, and ruralFor purposes of subsection (c), the Postal Regulatory Commission— (1)shall promulgate regulations to define the terms urban, suburban, and rural;
 (2)in defining the terms under paragraph (1), shall— (A)consider—
 (i)any recommendations submitted to the Commission by the Postmaster General; and (ii)existing definitions of those terms that are in use by the Postal Service, the Federal Government, and other sources; and
 (B)incorporate stakeholder input; and (3)shall categorize each 3-digit ZIP code area as an urban, suburban, or rural community.
				(e)Corrective action
 (1)In generalIf the Postal Regulatory Commission finds that the Postal Service is not meeting the national service standards, the Commission may recommend to the Postal Service corrective actions and reasonable performance targets to meet the standards. The recommendations shall be published on the Commission’s public Web site and annually submitted to Congress and the Postal Service.
 (2)Postal Service responseNot later than 60 days after receiving any recommendations under paragraph (1), the Postmaster General shall respond in writing to the recommendations. The response shall explain how the Postal Service will change operations to achieve the recommendations. The response shall be published on the Commission’s public Web site and annually submitted to Congress and the Commission.
				